Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00084-CR
                                     No. 04-18-00085-CR

                                    Tracy O’Neil COBBS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                Trial Court No. 2017CR9299 and Trial Court No. 2017CR9300
                          Honorable Frank J. Castro, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED January 23, 2019.


                                               _____________________________
                                               Irene Rios, Justice